DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 5-9 have been considered but are moot because the new ground of rejection set forth below in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. US Patent (US 9524422 B2) in view of Poder et al. US Patent(US 10331291 B1) in view of Padmanabhan et al. US PG-Pub(US 20190332848 A1).
Regarding Claim 5, Thompson teaches an identity document validation system adapted to validate an identity document (Col 1, Lines 15-17, The present invention relates to a method, system and computer program for validating a facial image-bearing identity document from the face pictured thereon.) from a plurality of features extracted therefrom, wherein the features comprise a facial image (Col 2, lines 21-23 extracting from the captured image of the facial image-bearing identity document, an image of the face depicted thereon, to form an extracted image.) wherein the identity document validation system comprises:an identity document processing unit adapted in use to receive a captured image of the identity document and extract a first facial image comprising a facial image of the identity document holder (Col 6, Lines 57-66, The operator device 10 may comprise an imaging device 16. The imaging device 16 may comprise a camera or scanner or other device suitable for capturing a graphical representation (henceforth known as an image) of a Photo-ID 18 presented by a candidate client. The operator device 10 may further comprise an extraction module 20 adapted to extract an image of a person's face from the image captured by the imaging device 16. For brevity, the image extracted by the extraction module 20 will henceforth be known as the extracted image. The examiner interprets that the operator device has an imaging device that captures the image of the Photo-ID and uses an extracting unit to extract the facial image of the identify document holder.);
a cross-validation unit coupled with the identity document processing unit (Col 6, Lines 44-46, The operator device 10 may be coupled with the analysis module 12 by way one or more network and other communications interfaces 14) to receive the first facial image and the or each personal detail elements of the identity document holder (Col 7, Lines 30-38, The analysis module 12 may further comprise a face recognition face recognition engine block 30 adapted to receive: (a) an extracted image (FDat.sub.1) from the extraction module 20 of the operator device 10; (b) a plurality of suspect images (FDat.sub.2) from the primary archive 28; and (c) a plurality of further suspect images (FDat.sub.3) from the secondary archive 29.); and is further couplable in use with a repository of records of identity documents issued by the issuing authority of the identity document (Col 7, Lines 10-15, The analysis module 12 may be coupled to a primary archive 28 comprising the proprietary IDscan Biometrics Limited archive or other suitable archive of images of faces of persons specifically linked with the handling of an illegitimate document or intended to be used in the creation of an illegitimate document.);wherein each record comprises one or more facial images of the identity document holder of one such identity document(Col 7 Lines 10-17, a primary archive 28 comprising the proprietary IDscan Biometrics Limited archive or other suitable archive of images of faces of persons specifically linked with the handling of an illegitimate document or intended to be used in the creation of an illegitimate document. For the sake of brevity, these images will henceforth be collectively referred to as suspect images. The examiner interprets that the primary archive is a database of images of facial images of identity document holders.) 
and wherein the cross validation unit is adapted in use to retrieve records from the repository and communicate each record to a face recognition engine block FRB_1 (Col 7, Lines 30-38,The analysis module 12 may further comprise a face recognition face recognition engine block 30 adapted to receive: (a) an extracted image (FDat.sub.1) from the extraction module 20 of the operator device 10; (b) a plurality of suspect images (FDat.sub.2) from the primary archive 28; and (c) a plurality of further suspect images (FDat.sub.3) from the secondary archive 29.) which is adapted in use to calculate a measure of similarity between the first facial   image and the or each facial image in the record and identify therefrom a second facial image that most closely matches the first facial image (Col 7, Lines 50-56, The face recognition engine block may be adapted to identify one or more suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) that most closely match the extracted image (FDat.sub.1) or indicate that no closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) are identifiable from the primary archive 28 or the secondary archive 29.)
and wherein the identity document validation system is adapted in use to deem the identity document validated in the event the measure of similarity between the first facial image and the second facial image exceeds the value of a threshold (Col 9, Lines 28-36, A subset of the identified suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) most closely matching the extracted image (FDat.sub.1) may be selected from the accumulated results O, by reference to a pre-defined and/or user-adjustable threshold. In the event none of the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) identify any suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) as closely matching the extracted image (FDat.sub.1), the process module 32 will produce a null output (P={0} The examiner interprets that based on the accumulated result the image the closely matches the extracted facial image will be selected if it exceeds the pre-determined threshold it will validate the results).wherein the face recognition engine block FRB_1, comprises a plurality of face recognition engines El, E2... E~ adapted in use to be applied to a pair of facial images and calculate an accumulated score therefrom representing the measure of similarity between the faces of the persons displayed in each image(Col 8, Lines 55-65, The analysis module 12 may further comprise a process module 32 adapted to receive and process the accumulated outputs from the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) in the face recognition engine block 30 to determine one or more suspect person facial images (FDat.sub.2) or further suspect images (FDat.sub.3) that most closely match the extracted image (FDat.sub.1) or indicate that no closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) are identifiable from the primary archive 28 or the secondary archive 29. By accumulating the results of multiple face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) The examiner interprets that the analysis module is comparing facial images of the identity document holder and stored images in an archive and calculating a score between each face recognition engine.)
Thompson does not teach extracting one or more personal detail elements of the identity document holder, wherein each record comprises one or more textual features of that identity document; and a textual record analyser coupled with the cross validation unit and adapted in use to compare the one or more personal detail elements of the identity document holder with one or more textual features of an identity document comprised in a matching record that comprises the second facial image; wherein the identity document validation system is adapted in use to deem the identity document validated the or each of the textual features of the relevant identity document of the matching record match the or each of the personal detail elements of the identity document holder
Poder teaches extracting one or more personal detail elements of the identity document holder (Col 44, Lines 39-42, The demographic information 754 may then be used to query the digital identification database 112 to extract user information associated with the digital identification.), wherein each record comprises one or more textual features of that identity document(Col 44, Lines 27-34, The facial recognition database 752 may additionally include information associated with a plurality of users that are enrolled in the digital identification program (e.g., name, date of birth, social security number, etc.).); a textual record analyser coupled with the cross validation unit and adapted in use to compare the one or more personal detail elements of the identity document holder with one or more textual features of an identity document comprised in a matching record that comprises the second facial image; (Col 10, Lines 60-67, the detector device 140 may be capable of performing machine recognition techniques such as, for example, optical character recognition, optical word recognition, intelligent character recognition, or other forms of pattern recognition to identify features of interest within a captured image of the digital identification 132. In such instances, the detector device 140 may initially receive a pre-processed image of the digital identification 132, and then receive trained pattern data indicating the features of interest from the digital identification server 110. Using the trained pattern data, the detector device 140 may then recognize the features within the pre-processed image of the digital identification 132 based on performing machine recognition techniques. Col 33, Lines 21-28, the detector device 140 may access, from the digital identification server 110 and based at least on the obtained user information from the digital identification 132, a repository that indicates a visual indicator to be displayed on the digital identification, and credential data associated with the expected visual indicator. In some implementations, the repository may be the digital identification database 112. Col 19 Lines 26-32, The visual indicator 312a may be displayed on various regions of the digital identification 132. For instance, as shown in the example in FIG. 1A, the visual indicator 312a may be displayed in a specific region that includes highly important user information (e.g., ID number, ID classification) to direct a user's attention to such user information for verification. The examiner interprets that the detector device is performing the same functionality as the textual record analyser. The detector device is performing OCR on the identity document and then is accessing the digital identification database in order to match the extracted textual information of the identity document holder)wherein the identity document validation system is adapted in use to deem the identity document validated the or each of the textual features of the relevant identity document of the matching record match the or each of the personal detail elements of the identity document holder (Col 44, Lines 39-49, The demographic information 754 may then be used to query the digital identification database 112 to extract user information associated with the digital identification. For instance, as depicted in FIG. 7D, the demographic information 754 may be used to extract the encrypted user data pages 724, the checksum 744, and the decryption key 746. The issuing authority server 120 may then perform the validation of the digital identification 132 associated with the facial image 750 using substantially similar techniques to those described previously with respect to FIG. 7C. The examiner interprets that the extracted user information is the personal information related to the identity document holder and that the issuing authority server is performing the validation of the digital identification with existing data of the identity document hold stored in the database.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Poder to Thompson in order to validate the personal information of the identity document holder. One skilled in the art would have been motivated to modify Thompson in this manner in order to include user information that is used to identify the identity of the user. (Poder, Col 1 Lines 27-30)
However Thompson and Poder do not explicitly teach wherein the face recognition engine blocks are applied to a pair of facial images using sequential 1:1 matching and calculate an accumulated score therefrom representing the measure of similarity between the faces of the persons displayed in each image of said pair of facial images.
Padmanabhan teaches wherein the face recognition engine blocks are applied to a pair of facial images using sequential 1:1 matching (¶[0050] As indicated at block 182, one or more facial recognition engines may be selected based at least in part upon one or more image properties of the query-able facial image and the query-able facial image may be sent to the selected one or more facial recognition engines as indicated at block 184, where the selected one or more facial recognition engines are configured to compare the query-able facial image with facial models that are based upon facial images stored within the facial image database. As noted at block 186, facial recognition engine results that include an identity of a person shown within the query-able facial image as well as an associated confidence value may be provided. The examiner interprets the prior art is comparing the facial image to different facial recognition engines for each pair of images in order to determine a match in identity.) 
and calculate an accumulated score therefrom representing the measure of similarity between the faces of the persons displayed in each image of said pair of facial images. (¶[0029], The selected facial recognition engine(s) 20 may also return a confidence value that provides an indication of how confident (i.e. likely) that the identity of the person is correct. The examiner interprets that the facial engines are returning a confidence value pertaining to how accurate the match is between the pair of facial images.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Thompson and Poder with Padmanabhan in order to perform sequential 1:1 matching between a pair of facial images using facial recognition engine blocks. One skilled in the art would have been motivated to modify Thompson and Poder in this manner in order to compare the new facial image with facial models that are based upon facial images stored in the facial image database in order to identify the person in the new facial image. (Padmanabhan, Abstract)
Claim 6-8  is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. US Patent (US 9524422 B2) in view of Poder et al. US Patent(US 10331291 B1) in view of Padmanabhan et al. US PG-Pub(US 20190332848 A1) in view of Landrock et al. US PG-Pub(US 20200195636 A1) in view of Eisen US PG-Pub (US 20180322501 A1).
Regarding Claim 6, the combination of Thompson and Poder teaches the system of Claim 5,
Thompson further teaches and wherein the internal consistency checking unit comprises a  face recognition block FRB 0(Col 4, Lines 19-24, a face recognition engine block comprising a plurality of face recognition algorithms adapted to compare the extracted image against a plurality of images of the faces of persons previously linked with the handling of an illegitimate document.) which comprises a plurality of face recognition engines El, F2... E~ , adapted in use to be applied to first facial image and the third facial image and calculate an accumulated score representing a 3435697618 1 08/02/2019Attorney Docket No. 377652.00003degree of matching between  faces of persons displayed in each facial image(Col 8, Lines 55-65, The analysis module 12 may further comprise a process module 32 adapted to receive and process the accumulated outputs from the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) in the face recognition engine block 30 to determine one or more suspect person facial images (FDat.sub.2) or further suspect images (FDat.sub.3) that most closely match the extracted image (FDat.sub.1) or indicate that no closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) are identifiable from the primary archive 28 or the secondary archive 29. By accumulating the results of multiple face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) The examiner interprets that the analysis module is comparing facial images of the identity document holder and stored images in multiple archives and calculating a score between each face recognition engine.); and wherein the internal consistency checking unit is further coupled with the cross validation unit and issue an alert to an operator that the identity document is suspect (Col 9, Lines 46-57, The analysis module 12 may further comprise a messaging module 34 adapted to receive an output from the process module 32. In the event the output from the process module 32 comprises one or more suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) closely matching the extracted image (FDat.sub.1), the messaging module 34 may be adapted to transmit an alert message (A_Msg) to the display device 22 of the operator device 10. The alert message (A_Msg) may include a notification that the face image on the presented Photo-ID 18 closely matches the face(s) of persons known to be linked with the handling of illegitimate documents or about to be used in the creation of an illegitimate document.).
they don’t explicitly teach wherein the identity document processing unit further comprises a an biochip interrogation unit interface coupled with an internal consistency checking unit,wherein the biochip interrogation unit interface is adapted in use permit the transmission to the internal consistency checking unit, of a third facial image of the identity document holder retrieved from a biochip if present in the identity document, 
Landrock teaches wherein the identity document processing unit further comprises a an biochip interrogation unit interface coupled with an internal consistency checking unit([0068] As shown in FIG. 3, the user terminal comprises an RFID reader 314 integrated into the user terminal 102 or coupled to the user terminal via a wired or wireless connection. As is well known to persons skilled in the art, RFID is the method of uniquely identifying items using radio waves. An RFID reader sends an interrogating signal to a tag and the tag responds with its unique information. The examiner interprets that the RFID reader described in the prior art is used to extract biometric information from an identity document.),wherein the biochip interrogation unit interface is adapted in use permit the transmission to the internal consistency checking unit, of a third facial image of the identity document holder retrieved from a biochip if present in the identity document(¶[0063] The RF chip 206 also stores biometric information of a user (e.g. user A 104) which includes image data (facial image data) corresponding to the photograph 202 printed on the identification document 108. The biometric information may also include fingerprint biometric information, facial biometric information and/or iris biometric information associated with the user to which the identification document 108 has been issued to (e.g. user A 104). Other biometric information may also be stored on the RF chip 206. The examiner interprets that the RFID reader described in ¶[0068], is reading the RFID chip of the identity document holder and is retrieving the facial image of the identity document holder.),
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Landrock to Thompson, Poder and Padmanabhan in order to incorporate a biochip to further identify the identity document holder. One skilled in the art would have been motivated to modify Thompson, Poder and Padmanabhan in this manner in order to read a radio frequency identification chip on an identification document associated with the user, and in response receiving chip data stored on the radio frequency identification chip. (Landrock, ¶[0007])
However the combination of Thompson, Poder and Padmanabhan and Landrock do not explicitly teach to deactivate the cross validation unit in the event the accumulated score is less than a threshold. 
Eisen teaches to deactivate the cross validation unit in the event the accumulated score is less than a threshold (¶[0146] In some embodiments, the comparison of the collected data and the pre-registered data may be assigned a matching score, and when the matching score is no lower than a predetermined threshold, such as 70%, 80%, 90%, or 95% of similarity, the authentication read is approved. Otherwise, when the matching score is below the predetermined threshold, the authentication read is rejected. ¶[0073], The authentication may be permitted to be completed, may be stopped, or may cause additional verification processes to occur, based on the authentication read. The examiner interprets that the prior art is card authentication on a user and if the matching score is below a threshold then the authentication is rejected and stopped.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Eisen to Thompson, Poder and Padmanabhan and Landrock in order stop the cross validation if the accumulated scores are below a threshold. One skilled in the art would have been motivated to modify Thompson, Poder and Padmanabhan and Landrock in this manner in order to verify biometric data of the user. (Eisen, ¶[0008]).
Regarding Claim 7, the combination of Thompson, Poder, Padmanabhan, Landrock and Eisen teaches the system of Claim 6, where Thompson further teaches wherein the internal consistency checking unit is coupled with an eyeball unit(The corresponding structure is described in ¶[0062] of the instant application to be a computing device)  adapted in use to display to an operator the faces of the persons displayed in the first facial image and the third facial image; and to allow the operator to provide a determination as to whether the faces match (Col 10 Lines 11-24, Returning to the operator device 10, the display device 22 is adapted to receive and display the alert message (A_Msg). In particular, and in the event the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) and process module 32 identify one or more suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) that closely match the extracted image (FDat.sub.1), the display device 22 is adapted to display the extracted image (FDat.sub.1) together with the most closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3), so that the operator (not shown) can use their own faculties to make a final decision regarding the authenticity of the presented Photo-ID 18 and the bearer (not shown) thereof.); wherein the eyeball unit is coupled with the cross validation unit and is adapted in use to deactivate the cross validation unit in the event the operator provides the determination that the faces do not match(Col 11, Lines 15-26, The operator is provided 54 with an option to accept or reject the presented Photo-ID 18. In the event the operator chooses 56 to reject the presented Photo-ID 18, the image of the presented Photo-ID and/or the extracted image (FDat.sub.1) therefrom are stored 58 in the secondary archive 29. In the event no a match is found between the extracted image (FDat.sub.1) and one or more faces of persons known to be linked with the handling of illegitimate documents or about to be used in the creation of an illegitimate document (FDat.sub.2) and/or faces of persons who previously presented suspect Photo-IDs (FDat.sub.3), a clearance message is transmitted. The examiner interprets that in the event the operator determines the faces do not match then a clearance message is transmitted and no further validation will be performed.)
Regarding Claim 8, while the combination of Thompson, Poder, Padmanabhan, Landrock and Eisen teaches the system of Claim 6,  where Thompson further teaches wherein the face recognition engine block FRB_1 is adapted in use to calculate a measure of matching between the third facial image and the or each facial image in the one or more records from the repository (Col 7, Lines 50-56, The face recognition engine block may be adapted to identify one or more suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) that most closely match the extracted image (FDat.sub.1) or indicate that no closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) are identifiable from the primary archive 28 or the secondary archive 29. The examiner interprets that the facial image being processed by the face recognition engine blocks are being compared to many different images in the primary and secondary archive.)
and wherein the accumulated score calculated by the plurality of face recognition engines El, E2... E~ in the face recognition engine block FRB_1, represents the measure of matching between faces of persons displayed in each image (Col 8, Lines 55-65, The analysis module 12 may further comprise a process module 32 adapted to receive and process the accumulated outputs from the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) in the face recognition engine block 30 to determine one or more suspect person facial images (FDat.sub.2) or further suspect images (FDat.sub.3) that most closely match the extracted image (FDat.sub.1) or indicate that no closely matching suspect images (FDat.sub.2) or further suspect images (FDat.sub.3) are identifiable from the primary archive 28 or the secondary archive 29. By accumulating the results of multiple face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) The examiner interprets that the analysis module is comparing facial images of the identity document holder and stored images in an archive and calculating a score based on the matching between each face recognition engine.). 	Poder further teaches wherein the textual record analyser is adapted in use to compare the or each personal detail elements of the identity document holder with those of a most closely matching record whose facial image which most closely matches that of the third facial image(Col 10, Lines 60-67, the detector device 140 may be capable of performing machine recognition techniques such as, for example, optical character recognition, optical word recognition, intelligent character recognition, or other forms of pattern recognition to identify features of interest within a captured image of the digital identification 132. In such instances, the detector device 140 may initially receive a pre-processed image of the digital identification 132, and then receive trained pattern data indicating the features of interest from the digital identification server 110. Using the trained pattern data, the detector device 140 may then recognize the features within the pre-processed image of the digital identification 132 based on performing machine recognition techniques. Col 33, Lines 21-28, the detector device 140 may access, from the digital identification server 110 and based at least on the obtained user information from the digital identification 132, a repository that indicates a visual indicator to be displayed on the digital identification, and credential data associated with the expected visual indicator. In some implementations, the repository may be the digital identification database 112. The examiner interprets that the detector device is performing the same functionality as the textual record analyser. The detector device is performing OCR on the identity document and then is accessing the digital identification database in order to match the record of the identity document holder); wherein the identity document validation system is adapted in use to deem the identity document validated in the event the third facial image and the most closely matching facial image of the most closely matching record from the repository are substantially matching and the or each of the textual features of the most closely record match the or each of the personal detail elements of the identity document holder (Col 44, Lines 32-49, After receiving the facial image 750, the facial recognition engine of the issuing authority server 120 may compare the candidate feature templates extracted from the facial image 750 to the reference facial images included in the facial recognition database 752, identify the user included in the facial image 750 and associated demographic information 754 of the user included in the facial recognition database 752. The demographic information 754 may then be used to query the digital identification database 112 to extract user information associated with the digital identification. For instance, as depicted in FIG. 7D, the demographic information 754 may be used to extract the encrypted user data pages 724, the checksum 744, and the decryption key 746. The issuing authority server 120 may then perform the validation of the digital identification 132 associated with the facial image 750. The examiner interprets that the prior art performing a query on the extracted user information and performing facial and textual recognition on the identity document in order to validate the identity document.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Poder to Thompson, Padmanabhan, Landrock and Eisen in order to validate the personal information of the identity document holder. One skilled in the art would have been motivated to modify Thompson, Padmanabhan, Landrock and Eisen in this manner in order to include user information that is used to identify the identity of the user. (Poder, Col 1 Lines 27-30)
However the combination of Thompson, Poder, Padmanabhan, and Eisen do not explicitly teach receive the third facial image and one or more personal detail elements of the identity document holder retrieved from the biochip in the identity document;
Landrock teaches receive the third facial image and one or more personal detail elements of the identity document holder retrieved from the biochip in the identity document; (¶[0063] The RF chip 206 also stores biometric information of a user (e.g. user A 104) which includes image data (facial image data) corresponding to the photograph 202 printed on the identification document 108. The biometric information may also include fingerprint biometric information, facial biometric information and/or iris biometric information associated with the user to which the identification document 108 has been issued to (e.g. user A 104). Other biometric information may also be stored on the RF chip 206. The examiner interprets that the RFID reader described in ¶[0068], is reading the RFID chip of the identity document holder and is retrieving the facial image of the identity document holder alongside the personal detail elements of the identity document holder),
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Landrock to Thompson, Poder, Padmanabhan, and Eisen in order to incorporate a biochip to further identify the identity document holder. One skilled in the art would have been motivated to modify Thompson, Poder, Padmanabhan, and Eisen in this manner in order to read a radio frequency identification chip on an identification document associated with the user, and in response receiving chip data stored on the radio frequency identification chip. (Landrock, ¶[0007])
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. US Patent (US 9524422 B2) in view of Poder et al. US Patent(US 10331291 B1) in view of Padmanabhan et al. US PG-Pub(US 20190332848 A1) in view of Landrock et al. US PG-Pub(US 20200195636 A1) in view of Eisen US PG-Pub (US 20180322501 A1 and in view of Kuperstein et al. US Patent (US 6128398 A).
Regarding Claim 9, the combination of Thompson, Poder, Padmanabhan, Landrock, and Eisen teaches the system of Claim 6, where Thompson further teaches wherein the face recognition blocks FRB_0 and FRB_1, each comprise a plurality of face recognition engines El, E2... E~ , adapted in use to be applied to each image in pairs into which the first facial image, second facial image and third facial image are organized (Col 7, Lines 57-64, The face recognition engine block 30 may further comprise a plurality of face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n), adapted to operate in sequence or in parallel, to compare the extracted image (FDat.sub.1) with the plurality of suspect images (FDat.sub.2) and further suspect images (FDat.sub.3); and determine whether the extracted image (FDat.sub.1). )
and a plurality of weighting units(The corresponding structure is described in ¶[0062] of the instant application to be a computing device)  coupled to the face recognition engines El, E2... E~ to apply differential weights to the outputs therefrom (Col 9, Lines 10-13, the process module 32 may weight the outputs from some of the face recognition engines (ENG.sub.1, ENG.sub.2 . . . ENG.sub.n) more or less heavily than the outputs of others.); 
They don’t explicitly teach wherein the weighting units are coupled with a summing unit to adapted in use to normalise the weighted outputs and to calculate a sum thereof to generate the accumulated score.
Kuperstein teaches wherein the weighting units are coupled with a summing unit(The corresponding structure is described in ¶[0062] of the instant application to be a computing device)  to adapted in use to normalise the weighted outputs(Col 3, Lines 7-15, An output of the neural network is then determined by calculating the dot product normalized by weight vector length of the assigned weights in the two respective weight sets. The system then compares the results of the dot product output to a threshold, wherein an above threshold output indicates that the facial images are from the same person, and a below threshold output indicates that the two facial images are from different persons. The examiner interprets that the prior art teaches normalizing weights which is used to determine if the facial images are the same.) and to calculate a sum thereof to generate the accumulated score(Col 9 Lines 65-67 and Col 10 Lines 1-3, Once the weight vector 94 has been determined for both the reference set and test feature set the neural network 38 computes the normalized dot product of the two weight vectors. In essence, this operation computes the sum of the products of corresponding elements of the two weight vectors. The examiner interprets once the weights have been normalized a sum of the dot product is calculated and that sum is used to calculate if the faces are similar or not.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Kuperstein to Thompson, Poder, Padmanabhan, Landrock, and Eisen in order to sum the normalized weights to generate the accumulated score. One skilled in the art would have been motivated to modify Thompson, Poder, Padmanabhan, Landrock, and Eisen in this manner in order to determine if the images being compared are the same person. (Kuperstein, Col 5, Lines 19-20)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663